ITEMID: 001-76455
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KOZIK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Damage - finding of violation sufficient
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1959 and lives in Goleniów, Poland.
5. On 19 June 2000 the applicant was arrested on suspicion of killing D.L., his fiancée.
6. On 20 June 2000 the Świnoujście District Court (Sąd Rejonowy) ordered his detention. It considered that placing the applicant in custody was justified by the existence of strong evidence against him and the gravity of the charges. Since he had attempted to flee, his detention was necessary to ensure the proper course of the proceedings.
7. The applicant’s detention was subsequently prolonged several times by the Szczecin Regional Court (Sąd Okręgowy). Each time the court repeated the reasons it had previously given.
8. On 1 March 2001 the applicant lodged an application for release with the Świnoujście District Prosecutor (Prokurator Rejonowy). The prosecutor dismissed the application on 7 March 2001.
9. On 26 April 2001 the Świnoujście District Prosecutor lodged a bill of indictment with the Szczecin Regional Court. The applicant was charged with murder (he had strangled his fiancée) and fraud.
10. On 30 January 2002 the Szczecin Regional Court convicted him as charged and sentenced him to 15 years’ imprisonment.
11. The Poznań Court of Appeal quashed that judgment and remitted the case on 14 May 2002.
12. The applicant remained in custody.
13. On 13 June 2002 the Poznań Court of Appeal (Sąd Apelacyjny) ordered that the applicant remain in detention until 30 September 2002.
14. On 19 June 2002 the court refused his application for release.
15. Subsequently, the applicant’s detention was extended every 3 months by the Szczecin Regional Court, for the same reasons as before.
16. The applicant lodged numerous unsuccessful applications for release with the Regional Court.
17. On 7 October 2004 the Szczecin Regional Court convicted the applicant of murder and sentenced him to 25 years’ imprisonment. The court stressed the depraved nature of the crime and maintained that there were no mitigating circumstances in the case.
18. The Poznań Court of Appeal upheld the first-instance judgment on 29 December 2004.
19. On 20 October 2005 the Supreme Court (Sąd Najwyższy) dismissed the applicant’s cassation appeal.
20. The Code of Criminal Procedure of 1997, which entered into force on 1 September 1998, defines detention on remand as one of the so-called “preventive measures” (środki zapobiegawcze). The other measures are bail (poręczenie majątkowe), police supervision (dozór policji), guarantee by a responsible person (poręczenie osoby godnej zaufania), guarantee by a social entity (poręczenie społeczne), temporary ban on engaging in a given activity (zawieszenie oskarżonego w określonej działalności) and prohibition on leaving the country (zakaz opuszczania kraju).
21. Article 249 § 1 sets out the general grounds for imposition of the preventive measures. That provision reads:
“Preventive measures may be imposed in order to ensure the proper conduct of proceedings and, exceptionally, also in order to prevent an accused’s committing another, serious offence; they may be imposed only if evidence gathered shows a significant probability that an accused has committed an offence.”
22. Article 258 lists grounds for detention on remand. It provides, in so far as relevant:
“1. Detention on remand may be imposed if:
(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or when he has no permanent abode [in Poland];
(2) there is a justified fear that an accused will attempt to induce [witnesses or co-defendants] to give false testimony or to obstruct the proper course of proceedings by any other unlawful means;
2. If an accused has been charged with a serious offence or an offence for the commission of which he may be liable to a statutory maximum sentence of at least 8 years’ imprisonment, or if a court of first instance has sentenced him to at least 3 years’ imprisonment, the need to continue detention to ensure the proper conduct of proceedings may be based on the likelihood that a severe penalty will be imposed.”
23. The Code sets out the margin of discretion as to the continuation of a specific preventive measure. Article 257 reads, in so far as relevant:
“1. Detention on remand shall not be imposed if another preventive measure is sufficient.”
24. Article 259, in its relevant part, reads:
“1. If there are no special reasons to the contrary, detention on remand shall be lifted, in particular if depriving an accused of his liberty would:
(1) seriously jeopardise his life or health; or
(2) entail excessively harsh consequences for the accused or his family.”
The 1997 Code not only sets out maximum statutory time-limits for detention on remand but also, in Article 252 § 2, lays down that the relevant court – within those time-limits – must in each detention decision determine the exact time for which detention shall continue.
25. Article 263 sets out time-limits for detention. In the version applicable up to 20 July 2000 it provided:
“1. Imposing detention in the course of an investigation, the court shall determine its term for a period not exceeding 3 months.
3. The whole period of detention on remand until the date on which the first conviction at first instance is imposed may not exceed 2 years.
4. The court of appeal within whose jurisdiction the offence in question has been committed may, on application made by the court before which the case is pending or, at the investigation stage, on application made by the Prosecutor General, prolong detention on remand for a further fixed period exceeding the periods referred to in paragraphs 2 and 3, when it is necessary in connection with a stay of the proceedings, a prolonged psychiatric observation of the accused, a prolonged preparation of an expert report, when evidence needs to be obtained in a particularly complex case or from abroad, when the accused has deliberately prolonged the proceedings, as well as on account of other significant obstacles that could not be overcome.”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
